Casey, J.
Appeal from a judgment of the Supreme Court (Spain, J.), entered April 2, 1992 in Rensselaer County, which, inter alia, dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Rensselaer County Legislature awarding an electrical contract to respondent Schenectady Hardware and Electric, Inc.
On this appeal, petitioner contends that as the lowest bidder it was wrongfully deprived by the Rensselaer County Legislature of the contract for the electrical work to be performed on the County Public Safety Building in the City of Troy. The issues involved were adequately addressed by Supreme Court in a decision which denied petitioner’s requested relief in all respects. We agree with the determination rendered and affirm for the reasons stated in Supreme Court’s decision. We add only that a bidder’s honesty, integrity, good faith and fair dealing are valid considerations regarding whether a lowest bidder is a responsible bidder, and a criminal investigation or indictment can provide a rational basis for finding that such bidder is not responsible (see, Matter of Schiavone Constr. Co. v Larocca, 117 AD2d 440, 443, lv denied 68 NY2d 610; see also, Matter of LaCorte Elec. Constr. & Maintenance v County of Rensselaer, 80 NY2d 232, 236). Petitioner’s prior felony conviction and willful violations of the Labor Law overcome its claim of bias and provide a rational basis for the County Legislature’s determination that petitioner was not a responsible bidder (see, Matter of Schiavone Constr. Co. v Larocca, supra, at 444).
Weiss, P. J., Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.